DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 9/13/2022 is acknowledged. The traversal is on the ground(s) that there is no extra burden in searching and examining Groups I and II based on the classifications being “neighboring classes”. This is not found persuasive because first, the coated substrate of Group I could be made by a wide variety of processes, none of which can be considered “neighboring” to the classification for the claimed product; and second, the product classification is agnostic to which process is used for making it.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 contains numerous grammatical errors. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 3 recites the broad recitation “thickness between 20 nm and 10 µm”, and the claim also recites “preferably between 500 nm and 2.5 µm” which is the narrower statement of the range/limitation. Claim 4 recites the broad recitation “a hardness of more than 400 HV0.01”, and the claim also recites “preferably more than 500 HV0.01” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 8, the limitation “the movement” and “the external watch parts” lack antecedent basis.
Regarding claim 10, the limitation “said part” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uzunov et al. (“Thin Films of intermetallic Cu/Ti compounds and their possible uses”).
Regarding claims 1 and 5, Uzunov teaches a Cu substrate on which Ti films are deposited and annealed to form a Cu/Ti intermetallic layer (p. 321, § 2). Uzunov teaches that the Cu-Ti intermetallic layer may be formed on Cu alloys when the surface hardness and wear resistance of the alloy must be improved (p. 324, § 4). The intermetallic layer includes CuTi phases such as CuTi (see Table 1, No. 2 or 3). The coated substrate of Uzunov comprises only Cu and Ti and therefore is not magnetic, absent objective evidence to the contrary. See MPEP 2112. While Uzunov does not expressly teach the coated substrate is a watch component, this is considered an intended use of the claimed product because there is no distinct definition in the claims that sets forth any actual limitations and lends significance to claim construction. See MPEP 2111.02 II. Accordingly, the coated substrate of Uzunov is considered to anticipate the claimed product.
Regarding claim 4, Uzunov discloses the thin film intermetallic has a micro-hardness of more than 8300 MPa (see Table 2), which is expected to overlap the claimed Vickers hardness range, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 8 and 11, the coated substrate of Uzunov is a flat coated surface and therefore could be used as a case middle or case back absent objective evidence to the contrary. See MPEP 2112.
Claims 1-2, 5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (“Surface modification of C17200 Copper-Beryllium Alloy by plasma nitriding of Cu-Ti Gradient Film”).
Regarding claims 1-2, Zhu teaches a Cu-Be alloy on which a Cu-Ti intermetallic layer and TiN layer are formed at the surface thereof (p. 961-962, § 2, see also Fig. 1). The coated Cu-Be alloy of Zhu contains only Cu-Be alloy, Cu-Ti intermetallic compounds, and TiN, and therefore is not magnetic, absent objective evidence to the contrary. See MPEP 2112. While Zhu does not expressly teach the coated substrate is a watch component, this is considered an intended use of the claimed product because there is no distinct definition that sets forth any actual limitations and lends significance to claim construction. See MPEP 2111.02 II. Accordingly, the coated substrate of Zhu is considered to anticipate the claimed product.
Regarding claim 5, Zhu teaches the Cu-Ti intermetallics include CuTi2, CuTi and Cu3Ti2 (p. 963).
Regarding claims 8-10, Zhu teaches that Cu-Be alloys are commonly used to make gears and springs (p. 961, § 1). Gears and springs are components which can effect movement in a timepiece.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uzunov et al. (“Thin Films of intermetallic Cu/Ti compounds and their possible uses”), as applied to claim 1, further in view of Zhu (“Surface modification of C17200 Copper-Beryllium Alloy by plasma nitriding of Cu-Ti Gradient Film”).
Regarding claims 2 and 8-10, the limitations of claim 1 have been addressed above. Uzunov teaches that the Cu-Ti intermetallic layer may be formed on Cu alloys when the surface hardness and wear resistance of the alloy must be improved (p. 324, § 4). However, Uzunov does not expressly teach the types of Cu alloys which may be subject to this treatment. Zhu teaches that Cu-Be alloys are commonly used to make gears and springs in various industries, and that these alloys may have Cu-Ti intermetallic layers formed thereon to improve tribological property, hardness, and wear resistance (p. 961, § 1). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use a Cu-Be alloy, as taught by Zhu, as the substrate in coated product of Uzunov, because the prior art recognizes Cu-Be alloy components such as gears and springs are common copper alloy components which require wear resistance by way of Cu-Ti intermetallic layer formation. Gears and springs are components which can effect movement in a timepiece.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (“Surface modification of C17200 Copper-Beryllium Alloy by plasma nitriding of Cu-Ti Gradient Film”), as applied to claim 1.
Regarding claim 3, the limitations of claim 1 have been addressed above. Zhu teaches the thickness of the Cu-Ti and TiN coating on the Cu-Be alloy substrate is 10 µm (p. 966, § 3.1). Accordingly, the thickness of just the Cu-Ti intermetallic layer must be less than 10 µm, which overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (“Corrosion behavior of laser-alloyed copper with titanium fabricated by high power diode laser”), in view of Uzunov et al. (“Thin Films of intermetallic Cu/Ti compounds and their possible uses”).
Regarding claims 1 and 5, Wong discloses a copper substrate which is surface alloyed with titanium (p. 229, § 2). This results in various Cu-Ti intermetallics, including Cu4Ti, Cu2Ti, CuTi2, CuTi, Cu4Ti3 and Cu3Ti2 (see Table 1). However, Wong teaches the Cu substrate is commercially pure and does not disclose a copper alloy.
Uzunov teaches that forming a Cu-Ti intermetallic layer on a copper or copper alloy substrate may be desirable when surface hardness, wear resistance, or corrosion resistance must be improved (p. 324-325, § 4). It would have been obvious at the effective time of filing for one of ordinary skill in the art to substitute a copper alloy for the pure copper substrate of Wong in order to obtain a copper alloy substrate having superior wear resistance, surface hardness, and corrosion resistance, as taught by Uzunov. The coated copper alloy of Wong in view of Uzunov contains only Cu-Be alloy and Cu-Ti intermetallic compounds, and therefore is not magnetic, absent objective evidence to the contrary. See MPEP 2112. While Wong does not expressly teach the coated substrate is a watch component, this is considered an intended use of the claimed product because there is no distinct definition that sets forth any actual limitations and lends significance to claim construction. See MPEP 2111.02 II. Accordingly, the coated substrate of the prior art combination is considered to anticipate the claimed product.
Regarding claim 4, Wong teaches the hardness of the surface layer is as high as 650 HV0.1 (p. 236), which is expected to overlap the claimed HV0.01 range, absent objective evidence to the contrary. See MPEP 2112. 
Regarding claim 6, Wong teaches an example where metallic Ti phase remains on the surface layer (see Table 1). This Ti phase must form at least on an outer surface due to diffusion mechanics causing intermediate Ti to react with Cu, forming Cu-Ti intermetallics, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 8 and 11, the surface alloyed substrate of Wong could be used as a case middle or case back absent objective evidence to the contrary. See MPEP 2112.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or suggest the claimed residual titanium layer on the outer surface having a thickness between 1 nm and 5 µm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784